 



Exhibit 10.30(ii)
Option Agreement
This option agreement (“Agreement”) is effective as of September 25th, 2007 (the
“Date of Grant”), by and between Yaron Tal (“Optionee”) and Topspin Medical,
Inc. (the “Corporation”).
Under the Topspin Medical Inc. 2003 Israeli Stock Option Plan (“Plan”) (a copy
of which is attached hereto as Exhibit A), the Corporation hereby grants to the
Optionee options to purchase such number of shares of Common Stock of the
Corporation par value US$0.001 each as set forth below (“Options”) pursuant and
subject to the terms and provisions set forth in the Plan and as provided
herein.
All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.
Notwithstanding any other provision of this Agreement or the Plan, it is hereby
clarified that the grant of Option pursuant to this Agreement is conditioned
upon the approval of the Tel Aviv Stock Exchange of the registration to trade of
the shares of common stock of the Corporation into which the Options are
exercisable (the “Shares”), and the provisions of this Agreement and the Grant
of Stock to the Optionee will be entered into force and effect only after the
Corporation provides Optionee with written notice that the Tel Aviv Stock
Exchange (“TASE”) approved the registration to trade of the Shares. If such
approval will not be obtained until 90 days after the Date of Grant this
Agreement shall become null and void, and Optionee shall have no claim against
the Corporation, its affiliates or any of their directors, officers and
shareholders with respect to the Options or the underlying Shares. If the TASE
does not approves the registration to trade of the Shares within said 90 days
period, Optionee shall be entitled to terminate his employment with the
Corporation’s subsidiary, TopSpin Medical (Israel) Ltd. (the “Subsidiary”) and
such termination will be deemed to be termination of Optionee’s employment by
the Subsidiary.
Notwithstanding any other provision of this Agreement or the Plan, it is hereby
clarified (i) that the transfer of the Options directly or indirectly within the
United States or to or for the account or benefit of a US Person (as such term
is defined in US securities laws) is prohibited, including by will or the laws
of descent and distribution, or by Optionee’s guardian, legal representative,
executor, administrator, heir or successor; and (ii) that the Shares, upon
issuance, shall bear the following legend:

 



--------------------------------------------------------------------------------



 



TRANSFER OF THIS SECURITY DIRECTLY OR INDIRECTLY, WITHIN THE UNITED STATES OR TO
OR FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS IS PROHIBITED EXCEPT IN ACCORDANCE
WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES ACT OF 1933
(THE “SECURITIES ACT”) (RULE 901 THROUGH RULE 905, AND PRELIMINARY NOTES),
PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVIALABLE
EXEMPTION FROM REGISTRATION.
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“ACT”), OR ANY STATE SECURITIES LAWS. SUCH SHARES MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF SUCH REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
ACT.
1. Terms and Conditions of Options

     
Number of Options:
  10,000,000
 
   
 
  Each Option shall be exercisable for one (1) share of Common Stock of the
Corporation par value US$0.001 each.
 
   
Exercise Price:
  $0.1819 for 2,500,000 Options (the “First Options”).
 
   
 
  $0.1509 for 2,500,000 Options (the “Second Options”).
 
   
 
  $0.1200 for 2,500,000 Options (the “Third Options”).
 
   
 
  $0.0890 for 2,500,000 Options (the “Fourth Options”).
 
   
Type of Options:
  o Approved 102 Options:
 
   
 
       þ Capital Gain Options (CGO);
 
   
 
       o Ordinary Income Options (OIO)
 
   
 
  o Unapproved 102 Options
 
   
 
  o 3(9) Options
 
   
Vesting Schedule:
  2,500,000 of the First Options shall vest on the one year anniversary of the
Date of Grant.
 
   
 
  625,000 of the Second Options shall vest on the last day of each of the four
quarters following the one year anniversary of the Date of Grant.
 
   
 
  Thereafter, 625,000 of the Third Options shall vest on the last day of each of
the four quarters following the two years anniversary of the Date of Grant.
 
   
 
  Thereafter, 625,000 of the Fourth Options shall vest on the last day of each
of the four quarters following the three

 



--------------------------------------------------------------------------------



 



     
 
  years anniversary of the Date of Grant.
 
   
 
  Without derogating from the foregoing, any Options not yet vested shall become
vested immediately following the closing of consolidation or the acquisition of
the Corporation by means of merger (with or into another entity), or in the
event of any other reclassification of the Corporation’s securities or any other
form of corporate reorganization in which the outstanding shares of the
Corporation are exchanged for securities or other consideration issued, or
caused to be issued, by the acquiring company or its subsidiary, or in the event
of the sale of all or substantially all of the assets of the Corporation as
detailed in Section 14 of the Plan (the “M&A” and the “Accelerated Options”,
respectively), subject to the following:

  1.   Notwithstanding the above, if pursuant to the terms of the M&A the
Accelerated Options were exchanged for cash consideration (“Cash”), such Cash
net of any applicable taxes and expenses applying to such sale will be deposited
with an escrow agent designated by the Corporation (the “Escrow Agent”), and
released to the Employee, as long as he provides services to the surviving
company in the M&A (the “Successor Company”), according to the original vesting
schedule of this Agreement (i.e. at any of the vesting dates detailed in this
Agreement the Escrow Agent will release respective portion of the Cash resulting
from the Options that should have vested on such date).     2.   If pursuant to
the terms of the M&A the Accelerated Options were exchanged for stock
consideration (“Stock”), such Stock will be deposited with the Escrow Agent and
released to the Employee, as long as he provides services to the Successor
Company, according to the original vesting schedule of this Agreement (i.e. at
any of the vesting dates detailed in this Agreement the Escrow Agent will
release respective portion of the Stock resulting from the Options that should
have vested on such date). While the Stock is held in by the Escrow Agent (but
before the occurrence of the circumstances detailed in section 3(ii) below),
Optionee may instruct the Escrow Agent to sell the Stock or any portion thereof,
all subject to any limitation on such sale applying pursuant to any applicable
law or the terms of the M&A. The Escrow Agent shall sell such Stock and pay any
applicable taxes and expenses applying to such sale, and the net consideration
received will be regarded as “Cash” hereunder and held by the Escrow Agent
pursuant to the terms of Section 1 above, mutatis mutandis.

 



--------------------------------------------------------------------------------



 



  3.   (i) If during the first year following the closing of the M&A Optionee’s
engagement with the Successors Company is terminated by the Successor Company
not for Cause (as defined in the Plan); if during the first year following the
closing of the M&A Optionee resigns for Good Reason; or at the first anniversary
of the M&A, if the Optinee continues to provide services to the Successor
Company during such time, then in each of the above events the Escrow Agent will
release to the Optionee any Cash or Stock held by it at the relevant time.
(ii) In any other event of termination of the Optionee’s engagement with the
Successor Company during said period any balance of the Stock or Cash, as
applicable, remaining with the Escrow Agent upon such termination will be
transferred by the Escrow Agent according to the instructions to be provided to
the Escrow Agent prior to the closing of the M&A by the Corporation.         The
term “Good Reason” as used herein means the occurrence of any of the following:
(i) any reduction, without the prior written consent of the Optionee, in any
material benefits to which the Optionee is entitled from the Corporation or any
of its Affiliates; or (ii) any adverse change in Optionee’s duties or
responsibilities with the Corporation or any of its Affiliates.     4.   For the
avoidance of doubt, any Cash or Stock held by the Escrow Agent, and their
release to the Optionee, are subject to the terms of this Agreement and the
Plan, including, without limitation, any provisions thereof relating to
Optionee’s tax obligations.     5.   The company shall bear the expenses of the
Escrow Agent.

2.   Exercise of Options       The exercise of the Options shall be by delivery
by the Optionee to the Corporation at its principle executive office of a
written notice of exercise in the form attached hereto as Exhibit B, specifying
inter alia the number of shares of Stock to be purchased and accompanied by the
payment of the Exercise Price.       Options may be exercised only to purchase
whole shares of Stock (the “Shares”), and in no case may a fraction of a Share
be purchased. If any fractional Share would be deliverable upon exercise, such
fraction shall be rounded up one-half or less, or otherwise rounded down, to the
nearest whole number.

 



--------------------------------------------------------------------------------



 



    The Corporation shall not be obligated to issue any Shares upon the exercise
of an Option if such issuance, in the opinion of the Corporation, might
constitute a violation by the Corporation of any provision of law.   3.   Other
Provisions

  3.1   All other terms and conditions, including terms and conditions of
expiration and termination of the Options, voting rights and adjustments, which
are set forth in the Plan, shall apply to the Options, provided however that in
case of any contradiction between the terms of the Options specified herein and
the Plan, the terms specified herein shall prevail. Notwithstanding anything to
the contrary in the Plan, vested Options shall be exercisable for a period of
1 year following the termination of all of the Corporation’s or any of its
subsidiaries’ engagements and relationship with the Optionee (whether as an
employee, consultant, director or otherwise).         Notwithstanding any other
provision of this Agreement or the Plan, it is hereby clarified the issuance of
the Options and the Shares, their holding and transfer, are subject to the
provisions of any applicable law, including, without limitation, the lock up
periods imposed pursuant the provisions of the Securities Law, 1968.     3.2  
Optionee acknowledges receipt of a copy of the Plan and represents that he is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Optionee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement and fully
understands all provisions of the Agreement, the provisions of Sections 102 and
3(9) of the Israeli Income Tax Ordinance [New Version] 1961 as amended and all
rules, regulations and orders promulgated thereunder and the tax route
applicable to the Options granted to him/her.     3.3   Optionee hereby agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Board or the Committee upon any question arising under the Plan or this
Agreement. Optionee further agrees to notify the Corporation upon any change in
the residence address indicated below.     3.4   Optionee hereby acknowledges
and confirms that he agrees to be bound by all terms and conditions of the trust
agreements by and among the Corporation, the Subsidiary and the Trustee, copies
of which are attached hereto as Exhibit C.     3.5   The Optionee shall regard
the information in this Agreement and its exhibits attached hereto as
confidential information and the Optionee shall not reveal their contents to
anyone except when required by law or for the purpose of gaining legal or tax
advice.     3.6   Subject to the provisions of the Plan, to which this Agreement
is subject, this Agreement, together with the exhibits hereto, constitute

 



--------------------------------------------------------------------------------



 



      the entire agreement between the Optionee and the Corporation with respect
to Options granted hereunder, and supersedes all prior agreements,
understandings and arrangements, oral or written, between the Optionee and the
Corporation with respect to the subject matter hereof.     3.7   The Options
provided for herein are granted pursuant to the Plan and said Options and this
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions of the Plan. Any interpretation of this Agreement will be
made in accordance with the Plan. In the event there is any contradiction
between the provisions of this Agreement and the Plan, the provisions of the
Plan will prevail.     3.8   The Plan and this Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties hereof.    
3.9   All notices or other communications given or made hereunder shall be in
writing and shall be delivered or mailed by registered mail or delivered by
email or facsimile with written confirmation of receipt to the Optionee and/or
to the Corporation at the addresses shown below, or at such other place as the
Corporation may designate by written notice to the Optionee.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.

         
/s/ Yaron Tal
  /s/ Neil Cohen /s/ Eyal Kolka              
Optionee
  Topspin Medical, Inc.    
 
  By: Neil Cohen, Eyal Kolka    
 
       
Address:
                 
 
                 
 
                 

 



--------------------------------------------------------------------------------



 



Exhibit A
The Plan

 



--------------------------------------------------------------------------------



 



Exhibit B
Notice of Exercise
Exercise of Option The undersigned (the “Optionee”) hereby elects to exercise
Optionee’s Option to purchase                     shares of Common Stock par
value US$ 0.001 each of TopSpin Medical, Inc. (hereinafter the “Corporation” and
the “Exercised Shares”) at an exercise price per share of                     ,
pursuant to the Topspin Medical, Inc. 2003 Israeli Stock Option Plan (the
“Plan”) and the Option Agreement dated                                         ,
(the “Option Agreement”).
All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Plan.
Delivery of Payment – Optionee herewith delivers to the Corporation the full
Exercise Price for the Exercised Shares, as set forth in the Option Agreement.
Representations of Optionee — Optionee acknowledges that Optionee has received,
read and understood the Plan, the Option Agreement and the trust agreements by
and among the Corporation, TopSpin Medical (Israel) Ltd. and the Trustee and
agrees to abide by and be bound by their terms and conditions. The Optionee
further represents that in exercising the Option, the Optionee hereby confirms
and acknowledges that (i) the Exercised Shares are being acquired solely for the
account of the undersigned and not as a nominee for any other party, or for
investment, and not with a view to, or intention of, or otherwise for resale in
connection with, any distribution; (ii) neither the offer or sale of the
Exercised Shares, nor the Exercised Shares themselves, have been registered
under the Securities Act of 1933, as amended, (the “Act”), or registered or
qualified under the applicable securities laws of any state or other
jurisdiction, and that the Exercised Shares are being sold to the Optionee by
reason of and in reliance upon a specific exemption from the registration
provisions of the Act, and exemptions from registration or qualification
provisions of such applicable state or other jurisdiction securities laws which
depend upon, among other things, the bona fide nature of the investment intent
as expressed herein and the truth and accuracy of the representations and
warranties of the Optionee set forth herein; and (iii) that the Optionee will
not offer, sell or otherwise dispose of the Exercised Shares except under
circumstances that will not result in a violation of the Act or any state
securities laws and that the certificates representing the Exercised Shares may
bear a legend noting such restrictions.
Tax Consequences – Any tax consequences and/or future payment and/or costs
arising from the grant or exercise of any Option, from the payment for Shares
covered thereby or from any other event or act (of the Corporation and/or its
Affiliates and the Trustee or the Optionee), hereunder, shall be borne solely by
the Optionee. The Corporation and/or its Affiliates, and/or the Trustee shall
withhold taxes according to the requirements under the applicable laws, rules,
and regulations, including the withholding of taxes at source. Furthermore, the
Optionee shall agree to indemnify the Corporation and/or its Affiliates and/or
the Trustee and hold them harmless against and from any and all liabilities for
any such tax or interest or penalty thereon,

 



--------------------------------------------------------------------------------



 



including without limitation, liabilities relating to the necessity to withhold,
or to have withheld, any such tax from any payment made to the Optionee.

         
Submitted on
      by
 
       
 
       
OPTIONEE
       
 
             
Signature
       
 
             
Print Name
       
 
       
Address:
       
 
       

 



--------------------------------------------------------------------------------



 



Exhibit C
Trust Agreements

 